Dissenting Opinion by
Me. Justice Stewart :
The Act of 25th of June, 1919, in express terms repeals so much of all prior acts as are in any way “in conflict or inconsistent with this act or any part thereof.” The 8th section of article XYII of the same act, which makes it lawful for such city to borrow money or incur debt for the purposes therein mentioned, conditions the exercise of such right upon this express proviso, “provided that all such proposed expenditures are certified to the council of the city by the city controller to be capital expenditures, as distinguished from current expenses, prior to the authorization of such debt.” I am of the opinion that to the extent indicated the Act of 1919 repealed all former acts which contained no such provision as we have quoted, not of course invalidating any contracts that may have been completed under their provisions; but, since with respect to the contemplated loans for capital expenditures, these not having been completed, the act at once operated to repeal the inconsistent parts of the former acts, the bonds therefor not having passed out of the hands or control of the councils before the act became operative, 25th June, 1919. “Acts which grant a right conditioned on different things are *438clearly inconsistent. It is this inconsistency which operates as a repeal. That the statutes are in pari materia as to the appeal makes no difference, for the appeal, the same thing to which they relate, is conditioned on a different fact.” Gwinner v. Lehigh & Del. Gap R. R. Co., 55 Pa. 126. This was the situation with respect to these two proposed loans which the court was asked to enjoin; one was for $67,100,000, of which proposed loan prior to the operative effect of the act on 19th July, $5,-000,000 of the issue had been sold; the other was for a loan of $42,450,000, of which $27,000,000 had been issued and negotiated, leaving of these two series unissued $77,100,000. What effect had the Act of 1919 upon these authorized but unexpended bonds? Had the act retroactive effect as to these? If it had none, the right of the councils to negotiate and issue them cannot be questioned; if otherwise — and it is unimportant whether the effect resulted from repeal or substitution — then the transaction being incomplete, the bonds remaining unissued and still in the city’s control, and no third parties having any interest therein whatever; the only relation with respect thereto being between the state and the city, the legislature had a perfect right to stay the hand of the city by recalling the previous consent it had given, since the city can have no vested rights as against the Commonwealth: Phila. v. Fox, 64 Pa. 169. The municipality being but an instrument of the State, capable of doing only such things as the State permits, it results that it can have no vested right in any privilege given it by the State, and such privilege the State may withdraw at its pleasure. Sic volo, sic jubeo is the answer returned by the State to any complaint by the municipality where such withdrawal of privilege concerns only the State. This is the doctrine asserted in the case cited, and it is unimpeachable. In the present controversy, whatever the result here, no third party can be injured or prejudiced in the slightest. This circumstance is to be borne in mind when we come to consider the effect to be allowed *439the express repeal by the Act of 1919 of all prior legislation in conflict or inconsistent with the provisions of the later act. Where the case is thus resolved, the rule of construction to be applied is thus stated in Cyc. Yol. 36, page 1224: “The general rule against the retroactive construction of statutes does not apply to repealing acts, and in the absence of a saving clause, or other expression of intention, the repeal of a statute had the effect of blotting it out as completely as if it had never existed and of putting an end to all proceedings under it. By way of exception to this general rule, however, the repeal of a statute will not operate to impair rights vested under it, or to revive rights lost or taken away under the repealed statute, or to affect acts performed or suits commenced, prosecuted and concluded under the former law.” Again, in Endlich on the Interpretation of Statutes, page 379, we find the rule thus stated: “Again, mere inchoate rights, depending for their original existence upon the law itself, may be abridged or modified by the legislature at its pleasure, and statutes will not be presumed not to affect such rights existing in an unperfected state at the time of the enactment. As a general rule, whenever a statute gives a right, in its nature not vested, but remaining executory, if it does not become executed before a repeal of the law giving it, it falls with the law and cannot be afterwards enforced.”
The rule is thus stated in 25 R. C. L., page 182, Sec. 183: “The general rule is that where a statute is repealed without a reenactment of the repealed law in substantially the same terms, and there is no saving clause or a general statute limiting the effect of the repeal, the repealed statute, in regard to its operative effect, is considered as if it had never existed, except as to matters and transactions passed and closed. There are cases which go so far as to say that the unqualified repeal of a law as effectually destroys rights and liabilities dependent upon it, not passed and concluded, as if the statute had never existed. It is, however, putting it strongly *440enough to say that an unqualified repeal operates to destroy inchoate rights, as a release of imperfect obligations and as a remission of penalties and forfeitures dependent upon the destroyed statute.”
Whatever right the city acquired under previous legislation was an inchoate right; what was attempted by the proceedings begun was the increase of municipal indebtedness by the negotiation and issue of bonds, and this remained unaccomplished except as to the bonds that had been actually negotiated. As to the bonds negotiated and issued, the rights of third parties intervened and no question is made as to their validity; but as to the unissued bonds, the Act of 1919 having become operative as to them, the right of the councils to issue them thereafter was abrogated. The act takes away from the city councils the power to authorize the issuing of loans such as this except upon the condition that prior to the authorization of the debt the city controller shall certify to the councils that the proposed expenditures are to be capital expenditures. What the legislature meant by the words “prior to the authorization of the debt” is very clearly discoverable from the act itself. In not less than a half dozen sections in the next succeeding article on indebtedness, the authority to increase municipal debt is referred to as an authority vesting in the councils by ordinance. In section 1 we find this: “Subject to such limitations as are now or may hereafter be established by the Constitution of this Commonwealth, any city of the first class may, from time to time, incur new debt or increase its indebtedness in such amount and in such manner as the council shall by ordinance have authorized. In section 2 this occurs: “In any ordinance authorizing the city to incur new debt or increase its indebtedness,” etc. In the third section we find this: “Within such limitation in amount as is now or may hereafter be established by the Constitution, the council may authorize new debt to be incurred or an increase of indebtedness,” etc. In the latter part of the same section this language *441is used: “Any ordinance authorizing new debt to be incurred, or any increase of indebtedness,” etc. In section 4 we find this: “Whenever the council shall by ordinance authorize new debt to be incurred......the ordinance authorizing such new debt to be incurred or such increase of indebtedness shall,” etc. In section 5 we have this: “The said notice or advertisement shall contain a copy of the ordinance authorizing the new debt to be incurred,” etc. This is quite enough to show that in using the term “authorization of such debt” as it occurs in the 8th section which we are now considering and where a certificate from the city controller is required “prior to the authorization of such debt,” thedegislature had in mind simply an authorization by council. The very first step taken by the councils in this proceeding was to authorize the proposed loans; the next was to ask for the approval of the voters. We are not concerned to inquire into the considerations which prevailed with the legislature to adopt this method of expression; it is enough to know that they did adopt it and that the language used is plain and unambiguous. It is also to be remembered that our concern is strictly with the Act of 1919, and the decisions of this court with respect to parts of prior acts which are repealed by the later, are to that extent inapplicable here.
It is urged that much inconvenience would result to the city because of the delay that would follow were the views here expressed to prevail. That much inconvenience would result is quite probable, but that circumstance gives the city no exemption from settled rules of •construction. The responsibility for the inconvenience would rest with the legislature, not with this court. A saving clause of two lines in the act, excepting out of its operation cases such as this, would have avoided it. The legislature having, for reasons of its own, failed to insert such clause, it is beyond our power to supply it. To the extent indicated, I would sustain the bill, and favor a decree which would give effect to the views I have here expressed.